Citation Nr: 0106223	
Decision Date: 03/01/01    Archive Date: 03/08/01	

DOCKET NO.  00-01 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1981 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.


REMAND

The July 1998 RO decision and the statement of the case, 
issued in December 1999, both reflect that the veteran's 
claim for service connection for a low back disability was 
denied on the basis that it was not well grounded.  There has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet finalized as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, ____ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Service medical records reflect the veteran's complaints 
relating to his low back, and include assessments of rule out 
herniated nucleus pulposus and mechanical back pain.  July 
1987 VA treatment records reflect that the veteran complained 
of chronic pain in his legs and back with right 
radiculopathy.  X-rays were normal.  An April 1988 VA 
treatment record reflects that the veteran had probable 
sciatica with spasm.  X-rays in April 1988 were normal.  The 
report of a May 1991 VA CT scan, of the veteran's lumbar 
spine, revealed spinal stenosis at L3-4, L4-5, and L5-S1 with 
circumferential disc bulge and bilateral facet joint and 
ligamentum flavum hypertrophy at the level of L4-5.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of any additional VA and/or 
private physicians and/or medical 
facilities where he has received medical 
treatment, which have not already been 
associated with the record.  All VA 
records identified should be obtained 
pursuant to established procedures.  With 
regard to private records, after securing 
appropriate releases from the veteran, 
attempts to secure copies of records 
pertaining to any indicated private 
physicians/institutions should be 
undertaken.  All records received in 
response to the request should be 
associated with the claims folder.  

2.  After the foregoing is completed, the 
veteran should be afforded a VA 
orthopedic examination limited to 
determine the existence and etiology of 
any currently manifested back disability.  
The claims file must be made available to 
the physician for review and the 
examination report should reflect that 
such review was accomplished.  All 
necessary tests and studies should be 
completed and all findings reported in 
detail.  The physician should conduct a 
physical examination of the veteran's 
back, and in conjunction with a thorough 
review of all the evidence in the claims 
folder, including the service medical 
records, the VA physician should 
determine whether the veteran has any 
diagnosed disorder(s) or disability of 
the back.  If one is identified, the 
physician should provide an opinion as to 
the etiology of that disability or 
disorder, including whether it is at 
least as likely as not that any such 
disorder or disability existed during the 
veteran's active service or is in any way 
related to the veteran's active military 
service or the problems he experienced 
with his back therein.  A complete 
rationale for all opinions offered should 
be provided.  The report of examination, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
veteran's claims folder.

If the veteran fails to report for any 
scheduled examination, this fact should 
be noted in the claims folder and a copy 
of notification(s) of the examination 
sent to him by the authorizing VA Medical 
Center should also be associated with the 
claims folder.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in full compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures.  

4.  Upon completion of the above, the RO 
should readjudicate the claim of service 
connection for a back disability on the 
merits as the well-grounded claim 
requirement is no longer part of the 
statutory scheme governing veterans' 
benefits.  The RO should give 
consideration to all the evidence of 
record and ensure that any and all 
notification requirements and/or 
development actions applicable to the 
veteran's claim provided by the Veterans 
Claims Assistance Act of 2000 are fully 
complied with.  For further guidance on 
the processing of claims in light of the 
changes in the law, the RO should refer 
to VBA Fast Letters 00-87 (November 17, 
2000), 00-92 (December 13, 2000), and 01-
02 (January 9, 2001), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.    
  
5.  In adjudicating this claim the RO 
should carefully consider the benefit of 
the doubt rule, and in this regard, if 
the evidence is not in equipoise the RO 
should explain why.  Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).     

6.  The veteran is hereby informed that 
he should assist the RO, to the extent 
possible, in the development of his 
claim, and that failure to cooperate or 
to report for any scheduled examination 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet. App. 191, 193 
(1991).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, both the veteran and his 
representative should be provided a supplemental statement of 
the case and afforded the appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





